DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 101813529B1) in view of Konrardy et al (U.S. Patent 10,324,463).
Regarding claim 1, Jung teaches vehicle management server (server 600, or FOTA server) configured to transmit, to a vehicle, an update program for updating an existing program of an electronic device mounted on the vehicle (See last paragraph of page 2 through page 4 [of attached English translation]), the vehicle management server comprising: a communicator configured to communicate with the vehicle (See various communication types in the penultimate paragraph of page 3); and a controller (inherent to the functioning of the server) configured to: control an update process (See the update process described from the last paragraph of page 2 through page 4).
Jung further teaches a method comprising: determining, depending on a type of the update program ("first software", "not the first software", "second software", "not the first software and the second software", etc.), whether to present, to a vehicle user, an indication related to the update process for the existing program using the update program; and transmitting, when determining to present the indication related to the update process to the vehicle user, information for causing a predetermined information terminal to display the indication related to the update process to the vehicle (page 4, paragraph 1-5; page 5, paragraphs 5-9; page 6, paragraphs 4-11).
Jung does not teach that “the method” is performed by the server.
Konrardy teaches a vehicle management server (140; Col. 8, line 62 to Col. 9, line 5) which includes a communicator configured to communicate with the vehicle and its onboard electronic device (114)(via the described "network") and a controller (inherent to the servers functioning) configured to perform most of the processing/methods used in controlling the vehicle, to reduce the necessary computing power of the electronic device onboard the vehicle (Col. 9, lines 49-58 [See "the on-board computer 114 may function as thin-client devices that outsource some or most of the processing to the server"]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Jung, such that the method is performed by the server, as suggested and taught by Konrardy, in order to necessary computing power of the electronic device onboard the vehicle.
Regarding claim 2, the modified system of Jung discloses the invention of claim 1 as discussed above, and Jung teaches that the method includes determining to present the indication related to the update process to the vehicle user (the user is notified that the update has automatically been applied without approval being obtained by the user) when the type of the update program is a type with a content in which control specifications of an actuator of the vehicle are changed (updating "software related to running safety of the vehicle" includes these types of updates).
Regarding claim 3, the modified system of Jung discloses the invention of claim 1 as discussed above, and Jung teaches that the method includes determining not to present the indication related to the update process to the vehicle user when the type of the update program is a type with a content in which control specifications of an actuator of the vehicle are not changed (page 5, paragraph 5; page 6, paragraph 8 [the user is not notified of automatic update, because the user is asked for permission to allow the update]).
Regarding claim 4, the modified system of Jung discloses the invention of claim 1 as discussed above, and Jung teaches a permission request for the activation of the update process for the existing program using the update program (page 5, paragraph 5); a notification of start and completion of the update process for the existing program using the update program (page 4, paragraph 5); a notification of forcible execution of the update process for the existing program using the update program (page 4, paragraph 5); a notification of completion of the download of the update program from the vehicle management server to the electronic device (notification of completion of the download is inherently included when the notification of start and completion of the update process is performed, since the update process cannot occur without the completion of the download); and a notification of completion of preparation for activation of the update process for the existing program using the update program (notification of completion of preparation for activation of the update process is inherently included when the notification of start and completion of the update process is performed, since the update process cannot occur without the completion of the preparation for activation). 
Jung does not teach a permission request for download of the update program from the vehicle management server to the electronic device.
However, the examiner takes Official Notice that it is old and well known in the vehicle control art for the indication related to the update process to include this step, in order to give the driver more control of the update operation and its timing. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Jung such that the indication related to the update process includes a permission request for download of the update program from the vehicle management server to the electronic device, since it is old and well known in the vehicle control art.
Regarding claim 7, the modified system of Jung discloses the invention of claim 1 as discussed above, and Jung teaches that the system is applied to a vehicle, as described throughout the reference.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747